
	
		II
		112th CONGRESS
		1st Session
		S. 819
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Lautenberg (for
			 himself, Mr. Schumer,
			 Mrs. Gillibrand, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide the spouses and children of aliens who
		  perished in the September 11 terrorist attacks an opportunity to adjust their
		  status to that of aliens lawfully admitted for permanent
		  residence.
	
	
		1.Short titleThis Act may be cited as the
			 September 11 Family Humanitarian
			 Relief and Patriotism Act of 2011.
		2.Adjustment of
			 status for certain victims of terrorism
			(a)Adjustment of
			 statusThe Secretary of
			 Homeland Security may adjust the status of any alien described in subsection
			 (b) to that of an alien lawfully admitted for permanent residence if the
			 alien—
				(1)applies for such adjustment not later than
			 1 year after the date of the enactment of this Act;
				(2)is not—
					(A)inadmissible to the United States under
			 paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)); or
					(B)deportable under paragraph (2) or (4) of
			 section 237(a) of such Act (8 U.S.C. 1227(a)); and
					(3)satisfies any applicable Federal tax
			 liability, not later than the date on which the alien submits an application
			 under paragraph (1), by establishing that—
					(A)no such tax
			 liability exists; or
					(B)all outstanding
			 liabilities have been paid.
					(b)Aliens eligible
			 for adjustment of status
				(1)In
			 generalAn alien shall be eligible for adjustment of status under
			 subsection (a) if the alien—
					(A)was, on September
			 10, 2001, the spouse, child, unmarried son, or unmarried daughter of an alien
			 who died as a direct result of the terrorist activity conducted against the
			 United States on September 11, 2001;
					(B)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101);
			 and
					(C)made a proffer of information to the
			 Secretary of Homeland Security between April 24, 2008, and August 15, 2008, in
			 connection with a request for immigration relief.
					(2)ExceptionAn alien shall not be provided any benefit
			 under this section if the Secretary of Homeland Security determines that the
			 alien has willfully made a material misrepresentation or material omission in
			 the proffer of information described in paragraph (1)(C).
				(c)Work
			 authorizationThe Secretary
			 of Homeland Security may authorize an alien who has applied for adjustment of
			 status under subsection (a) to engage in employment in the United States during
			 the pendency of such application.
			(d)ConstructionNothing in this section may be construed to
			 limit the existing authority of the Secretary of Homeland Security, on the date
			 of the enactment of this Act—
				(1)to require any form or other submission of
			 information from the alien; or
				(2)to perform any background or security check
			 for the purpose of determining the admissibility, or eligibility under this
			 section, of any alien.
				(e)Waiver of
			 regulationsNot later than 6
			 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall issue guidance to carry out this section. The Secretary is not
			 required to promulgate regulations before implementing this section.
			(f)No offset in
			 number of visas availableAfter an alien is granted the status of
			 having been lawfully admitted for permanent residence under this section, the
			 Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
			(g)DefinitionsIn
			 this section:
				(1)Applicable
			 federal tax liabilityThe
			 term applicable Federal tax liability means liability for Federal
			 taxes, including penalties and interest, owed for any year for which the
			 statutory period for assessment of any deficiency for such taxes has not
			 expired.
				(2)Other
			 definitionsExcept as
			 otherwise specifically provided in this section, the definitions used in the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.), except for the
			 definitions applicable exclusively to title III of such Act, shall apply in the
			 administration of this section.
				
